257 P.3d 1112 (2011)
172 Wash. 2d 1001
STATE of Washington, Respondent,
v.
Jesse Ray JOHNSON, Petitioner.
No. 84602-2.
Supreme Court of Washington.
August 8, 2011.

ORDER
¶ 1 A Special Department of the Court, composed of Chief Justice Madsen and Justices Chambers, Owens, J.M. Johnson and Stephens considered this matter at its August 8, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the issue of the search of the car and the case is remanded to the Court of Appeals Division Two for reconsideration in light of Supreme Court No. 83525-0, State of Washington v. Robinson, 171 Wash.2d 292, 253 P.3d 84 (2011).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE